Citation Nr: 1436115	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  05-215 25 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to June 10, 2004, and a disability rating greater than 10 percent from August 1, 2005, for left hallux valgus.

2.  Entitlement to an initial compensable disability rating for left foot hammertoes.

3.  Entitlement to an initial compensable disability rating prior to October 29, 2010, and a disability rating greater than 10 percent from January 1, 2011, for right hallux valgus.

4.  Entitlement to an initial compensable disability rating for right foot hammertoes.

5.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following surgical correction of hammertoes 2, 3, 4, and 5 of the right foot with permanent matricectormy of the right hallux nail, beyond December 31, 2010.

6.  Entitlement to a total disability rating based on individual unemployability due the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993. 

This appeal arises before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.

The Veteran was afforded a Travel Board Hearing before a Veterans Law Judge in May 2006.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board remanded the claims in August 2007, December 2008, and August 2010 to the RO for additional development.

In May 2012, the Board issued a decision that, in part, partially granted the Veteran's claim of entitlement to an initial 10 percent disability rating from April 7, 2004, to June 9, 2005, for left hallux valgus, and denied the claims of entitlement to a disability rating in excess of 10 percent from August 1, 2005, for left hallux and for entitlement to a compensable disability rating for hammertoes of the left foot.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the May 2006 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated that part of the May 2012 decision that partially granted the Veteran's claim of entitlement to an initial 10 percent disability rating from April 7, 2004, to June 9, 2005, for left hallux valgus, and denied claims of entitlement to a disability rating in excess of 10 percent from August 1, 2005, for left hallux and for entitlement to a compensable disability rating for hammertoes of the left foot.

Additionally, the May 2012 Board decision, in part, remanded the following issues: (1) entitlement to an initial compensable disability rating prior to October 29, 2010, and a disability rating greater than 10 percent from January 1, 2011, for right hallux valgus; (2) entitlement to an initial compensable disability rating for right foot hammertoes; (3) entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following surgical correction of hammertoes 2, 3, 4, and 5 of the right foot with permanent matricectomy of the right hallux nail, beyond December 31, 2010; and (4) entitlement to a TDIU due to the service-connected disabilities.  These remanded issues were not a part of the June 2014 Board vacature, and thus the remainder of the May 2012 Board decision remains undisturbed.  However, in order to vacate the finally adjudicated issues that fell within the purview of the above stated settlement agreement, the Veteran's remaining (4) issues were held in abeyance and the development ordered in the May 2012 Remand has yet to be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As the May 2012 Remand directives have not been complied with, they are incorporated by reference herein and will remain in abeyance for the purpose of satisfying the Veteran's request for a new Board hearing.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 response to the September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, the Veteran requested a new hearing and chose to appear at an in-person hearing at his local Regional Office before a Veterans Law Judge in connection with this appeal.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at his local Regional Office before a Veterans Law Judge (i.e., a Travel Board hearing).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



